Merwin, J.
As this ease is here presented the question is not whether there was a breach of warranty, but whether the defendants were guilty of a fraud in the sale of a three-year-oid mare colt. The allegation of the plaintiff is that.the defendants “falsely and fraudulently represented said horse to be sound, kind, true, and gentle and quiet in harness;” that it was in ■fact “unsound, unkind, and untrue, restive and ungovernable in harness, and was vicious and ungovernable to drive, and had a vicious habit of kicking,”—all of which was known to the defendants. The plaintiff, testifying as to the sale, said, among other things, as follows: “One or both of the defendants said that she was a good, pleasant driver; there were no bad tricks about her; she was all right, she was kind and gentle. They used her in all places; had dragged with her ten acres a day. She was well broke, single or double, and they had marked out corn-ground with her. There was ■another colt there of same age. They did not tell me she had been hitched up with any horse other than her mate. They told me they had done the work spoken of with the pair. There was something said about her being hitched up with other horses. I inquired of defendants about hitching her up. They said the colts had been hitched up together, but they generally hitched her up with the old mare. The young man said this. He did not tell what they had done when the colt was hitched up with the old mare.” Another witness, called by the plaintiff, to the transaction, testified, among ■other things, as follows: “James said they drove the mare before a wagon and cutter, had dragged with her; and drove her before a carriage. George said he had driven her but once. Said that they had dragged ten acres a day. The last they said about working her they hitched her onto the corn-marker, and marked the ground. Both said she was kind and gentle, and all right. ” *77This ia the substance of the representations as shown on the part of the plaintiff. The sale was on Saturday. The plaintiff led the colt home, put her into his barn till Monday morning, fed her well; then, on Monday morning, harnessed her up by the side of his other horse, hitched them to a wagon together, drove them a few rods, when the colt kicked and was over the tongue. There was evidence that she afterwards kicked when hitched up with another horse. There is no evidence that any of the statements made by defendants as to what they had done with the colt were false. There is no evidence that they knew of her kicking when harnessed up with another horse, or that she ever did kick while they had her. The plaintiff never used her single. He testified he never hitched her up single to a buggy. The sale-was last of May, 1885; the trial was in August, 1885. The only material trouble was her kicking when hitched up with a strange horse. On that particular subject there was no representation by the defendants. They told him truly, for aught that appears, what they had done with the colt, and how they had used her. The colt was in fact owned by the defendant George W. Both of the defendants took part in the sale. It may be that the evidence-would have authorized a finding of a warranty that would have covered the defect; but there is no evidence to show that the defendants knew of any propensity on the part of the colt to kick, or had any reason to believe that such existed. This is an essential element to be shown as a basis for fraud. Oberlander v. Spiess, 45 N. Y. 175. Its absence in this case is fatal to the recovery. The judgment should be reversed.
Martin, J., does not vote.